AYRES, Judge.
This is a companion suit to our No. 8609 entitled Holder v. Lockwood, 92 So.2d 768, with which it was consolidated for trial, and which has this day been decided.
For the reasons therein assigned, the judgment appealed is amended by condemning third-party defendant, Equitable Fire & Marine Insurance Co., to pay unto third-party plaintiff, William H. Lockwood, doing business as Star Cleaners, the costs incurred in the trial court, as well as the cost of this appeal, and, as thus amended, the judgment appealed is affirmed.
Amended and affirmed.